                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION


EQUAL EMPLOYMENT                         )
OPPORTUNITY COMMISSION,                  )
                                         )    Civil No. 3:17-cv-0070
                          Plaintiff,     )
                                         )
      v.                                 )
                                         )
WALMART STORES EAST, L.P.,               )    EEOC’S MOTIONS IN LIMINE
                                         )
                          Defendant.     )
                                         )
                                         )
                                         )
                                         )


      Now comes the plaintiff, Equal Employment Opportunity Commission

(“EEOC”), by and through the undersigned counsel, and pursuant to Federal Rules

of Evidence 103 and 104, asks this Court for a pretrial ruling on certain evidentiary

matters which the EEOC reasonably believes will be in issue at trial. The specific

issues for which the EEOC seeks a pretrial in Limine ruling are as follows:

1.    Walmart should be barred from arguing that other employees with
      developmental disabilities worked in the store and were not discriminated
      against;

2.    Walmart witnesses should be barred from offering speculation and lay
      opinion testimony regarding the needs of Marlo Spaeth, an individual with
      Down syndrome;

3.    Holding that the EEOC does not need to enter evidence relating to
      jurisdictional pre-requisites where Walmart has admitted that such
      prerequisites were satisfied;




                                          1
       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 1 of 3 Document 177
4.    Allowing the EEOC to introduce certain deposition testimony in its case-in-

      chief;

5.    Excluding evidence of and argument about past financial difficulties, related

      judgments, or convictions against witnesses;

6.    Excluding testimony and argument as to whether one witness believes

      another;

7.    Excluding evidence relating to any previously undisclosed witness or

      documents;

8.    Barring Walmart from making disparaging remarks about the EEOC or its

      position as a federal agency; and

9.    Restricting evidence related to the issues of equitable relief such as back pay,

      reinstatement or front pay in lieu of reinstatement, lost benefit, tax off set,

      and injunctive relief to be addressed to the Court alone by post trial briefing.

10.   Allowing the EEOC to use leading questions during direct examinations of

      witnesses with intellectual disabilities and ensuring cross-examinations

      based on the personal knowledge of witnesses with intellectual disabilities.

      WHEREFORE, pursuant to Federal Rules of Evidence 103 and 104, the

EEOC respectfully moves this Court to exclude any testimony or evidence regarding

the above Motions in Limine.

      Dated: June 8, 2021


                                        EQUAL EMPLOYMENT OPPORTUNITY
                                        COMMISSION



                                           2
       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 2 of 3 Document 177
                            Counsel for Plaintiff



                            /s/ Justin Mulaire
                            Supervisory Trial Attorney
                            EEOC Chicago District Office
                            230 S Dearborn St., Suite 2920
                            Chicago, IL 60604
                            Telephone: (312) 505-6384
                            Facsimile: (312) 588-1260
                            justin.mulaire@eeoc.gov

                            /s/ Richard Mrizek
                            Richard Mrizek
                            Trial Attorney

                            /s/ Carrie Vance
                            Carrie Vance
                            Trial Attorney

                            /s/ Leslie N. Carter
                            Leslie N. Carter
                            Trial Attorney

                            EEOC Milwaukee Area Office
                            310 West Wisconsin Avenue, Suite 500
                            Milwaukee, WI 53203-2292
                            ☏ (414) 662-3686
                            � (414) 297-3146
                            carrie.vance@eeoc.gov
                            leslie.carter@eeoc.gov
                            richard.mrizek@eeoc.gov




                              3
Case 1:17-cv-00070-WCG Filed 06/08/21 Page 3 of 3 Document 177
